Opinion by
Morrison, J.,
This was a contest between a mortgagee whose mortgage was executed and recorded prior to the Act of June 4, 1901, P. L. 364, and claims for taxes assessed and levied subsequent to the passage of said act. The learned court below refused to give said taxes priority over the mortgage and from this decision the defendants appealed.
*222The counsel for the appellant states the question involved thus: “Does the Act of June 4, 1901, P. L. 364, give subsequently assessed taxes priority over mortgages recorded before that act, in distribution of proceeds of sale of real estate on levari facias ? ” The learned court determined this question in favor of the mortgagee, and in this decision he is in harmony with Judge Weand in Lukens v. Katz, 27 Pa. C. C. Rep. 596, and with our opinion and decision this day filed in No. 185, October T., 1904, Martin v. Greenwood, post, p. 245. While the latter case is on a municipal lien it does not differ in principle from the present case, and what has been said in that case may be considered as applying to the present one.
See section 2, Act of June 4, 1901, P. L. 364.
We therefore dismiss the assignments of error and affirm the decree of the court below at the costs of the appellant.
Porter, J., dissents.